                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                      Chapter 11

             CARBONLITE HOLDINGS LLC, et al.,1                           Case No. 21-10527 (JTD)

                                Debtors.                                 Jointly Administered
             BAHRAM NOUR-OMID, an individual, and
             LEARNICON LLC, a Delaware limited
             liability company,

                                  Plaintiffs,

                          v.

             CARBONLITE HOLDINGS LLC, a Delaware
             limited liability company, LF INVESTMENT
             HOLDINGS, LLC, a Delaware limited liability
             company, LEON FARAHNIK, an individual,                      Adv. No. 21-50317 (JTD)
             KIM JEFFERY, an individual, FARAMARZ
             YOUSEFZADEH, an individual, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II, L.P., a Delaware limited partnership,
             ORION ENERGY CREDIT
             OPPORTUNITIES FUND II PV, L.P., a
             Delaware limited partnership, ORION
             ENERGY CREDIT OPPORTUNITIES FUND
             II GPFA, L.P., a Delaware limited partnership,
             FORCE TEN PARTNERS, LLC, a Delaware
             limited liability company, BRIAN WEISS, an
             individual, and DOES 1 through 50, inclusive,

                                  Defendants.

              ORDER GRANTING ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P.,
               ORION ENERGY CREDIT OPPORTUNITIES FUND II PV, L.P., AND ORION
             ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.’S MOTION TO DISMISS




         1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
         CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
         Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
         Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
         is 10250 Constellation Blvd., Los Angeles, CA 90067.
28155508.1
                                                                   1
                    AND NOW, this ____ day of _______________, 2021, upon consideration of the

             motion of Defendants Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit

             Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunity Fund II GPFA, L.P.

             (collectively, the “Orion Funds”) for entry of an Order dismissing with prejudice Counts 4

             through 8 of the Complaint as to the Orion Funds, it is hereby

                    ORDERED that the Motion is GRANTED.




28155508.1
                                                            2
